Title: [Diary entry: 22 January 1788]
From: Washington, George
To: 

Tuesday 22d. Thermometer at 30 in the Morning—36 at Noon and 32 at Night. But little wind all day—& that Easterly & Southerly: towards Noon it clouded & about 3 Oclock began to Snow but not more than would barely cover the earth. The Ice on the river began to break this morning and move with the tide, for the first time since the river closed. Visited the Plantations in the Neck, Muddy hole, & Dogue run. At the former the Men were getting Posts & rails—some of the women cutting down Corn Stalks & gathering them into heaps—8 others of them at the Mansn. House. At Dogue run the hands were all of them were employed as yesterday. So likewise were those of Muddy hole. On my return home found Mrs. & Miss Stuart, and Mr. Lund Washington here. And just after we had dined Doctr. Ruston came in—all of whom except Mr. L. Washington stayed all Night.